DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 10/25/2021.  Claims 1-8 and 10-18 are currently pending in this application.

Claim Objections
Claims 11-18 are objected to because of the following informalities:  
Claim 11 recites “a computer readable medium”.  Applicant defines “a computer-readable storage medium” to include tangible media, e.g. SD cards, flash drives, and further defines “transmission medium” to include electrical wiring or cable, fiber optics, or electromagnetic radiation in Paragraph [0054] of the Applicant’s specification.  It appears that the Applicant’s claimed “computer readable medium” is intended to only include the “computer-readable storage medium” of the specification and not the “transmission medium”.  For purposes of examination only, “a computer readable medium” is interpreted as a non-transitory “computer-readable storage medium” that is explicitly differentiated from a “transmission medium” in the Applicant’s specification, and is therefore statutory.  Claims 12-18 are further objected to because of their dependency on claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 6 and 16 overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Walkie-Markie: Indoor Pathway Mapping Made Easy) in view of Switzer (WO2017180454A1), in view of Taylor et al. (U.S. 2016/0192152 A1).

Claim 1, Shen teaches:
A method of determining a destination of an individual carrying a mobile device (Shen, Abstract, The system utilizes the combination of inertial sensors of a user’s mobile phone with Wifi-Marks also utilizing the mobile phone’s interaction with at least one access point for determining an indoor pathway.  The destination of an individual includes every position that the user passes along the pathway.), the method comprising: 
detecting a first sequence of signal strengths between a mobile device and one or more access controls over a first time period (Shen, Section 1, Paragraphs 5-6, The system analyzes the trend of received signals strength (RSS) from at least one AP, i.e. access control.  A first sequence and a first time ); 
detecting an access request from the mobile device to a destination access control of the one or more access controls along a first route when the first time period has expired (Shen, Fig. 3, One example of a first route traversed by a user at a first time period is represented by RTTP 4 which covers AP2.  A user may also traverse RTTP 3 and/or 5, for example, which would occur at a different time period from the first time period, and would cause the mobile device to communicate with a different AP1 and/or AP3.); 
associating the first sequence of signal strengths over the first time period with the first route to the destination access control (Shen, Section 1, Paragraph 5, The inertial data and the Wifi data are fused to determine a trajectory of the user.  Thus, it would have been obvious to one of ordinary skill in the art for the user to traverse one or more of the RTTPs (see Shen, Fig. 3).  For example, a trajectory of a user traversing a building along RTTP 4 to RTTP 1 to RTTP 3 effectively associates RTTPs 4, 1, and 3 over the user’s trajectory.); 
detecting a second sequence of signal strengths between the mobile device and one or more access controls over a second time period (Shen, Section 1, Paragraphs 5-6, In the same example of Fig. 3, after the user traverses RTTP 4, the user may also then traverse RTTP 1 and/or RTTP 3 which would occur at a timer period other than the first time period.); 
a first walking speed (Shen, Section 3.3: Paragraph 3, The experiments are conducted by walking at various speeds.) of an individual carrying the mobile device at first instance during the first sequence of signal strengths (Shen, Section 1, Paragraphs 4-5, The system tracks inertial motion from sensors located inside the mobile phone of the user which is fused with WiFi scan results, thus the inertial sensors are used simultaneously with the first sequence of signal strengths.); 
a second walking speed (Shen, Section 3.3: Paragraph 3, The experiments are conducted by walking at various speeds.) of an individual carrying the mobile device at second instance during the second sequence of signal strengths (Shen, Section 1, Paragraphs 4-5, The system tracks inertial motion from sensors located inside the mobile phone of the user which is fused with WiFi scan results, thus the inertial sensors are used simultaneously with the second sequence of signal strengths.); and 
determining that the second sequence of signal strengths correlates with the first sequence of signal strengths, and that the mobile device is on the first route to the destination access control during the second time period (Shen, Section 1, Paragraph 5, The inertial data and the Wifi data are fused to determine a trajectory of the user.  In the example of Fig. 3, a user’s trajectory could be, for example, RTTP 4 to RTTP 1 to RTTP 3, as previously explained.  Fig. 9 shows examples of user trajectories on an office floor (see Shen, Section 7.1, Paragraph 2).).
Shen does not specifically teach:
Bluetooth, wherein the one or more access controls are wireless locks;
detecting a first walking speed and a second walking speed; 
determining the second walking speed correlates with the first walking speed; and 
a final destination.
As per the limitation of a final destination, however, it would have been obvious to one of ordinary skill in the art, at the time of filing, for at least one AP to be placed at an entrance/exit of a building, as a matter of engineering choice.  Such a modification would enable the system to track the user’s trajectories from the moment they enter the building (see Shen, Section 7.2, Paragraph 9) and would thus yield predictable results.  Additionally, an AP placed at an entrance/exit of the building would be functionally equivalent to a final destination because the system would thus cease to be able to track the location of the mobile device because of the lack of communications between the user’s mobile device and the APs.  See MPEP 2144.04.

The wireless signal is Bluetooth (Switzer, Paragraph [0052]) wherein the one or more access controls are wireless locks (Switzer, Fig. 1: 16, Paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shen by integrating the system taught by Switzer.
The motivation would be to utilize the Bluetooth Low Energy (BTLE) protocol to conserve battery/energy usage (see Switzer, Paragraph [0003]).
Shen in view of Switzer does not specifically teach:
Detecting a first walking speed and a second walking speed; and
determining the second walking speed correlates with the first walking speed.
Taylor teaches:
Detecting a first walking speed and a second walking speed (Taylor, Paragraphs [0020-0021], The system determines if the user is moving, and utilizes both the current velocity, average velocity, and a predetermined velocity for tracking the movement of the user.  The combination of the user’s current velocity, average velocity, and predetermined velocity of the user establish a first and second walking speed.); and
determining the second walking speed correlates with the first walking speed (Taylor, Paragraphs [0020-0021] and [0024], The system continuously monitors the movement or lack thereof of the user, and correlates the current velocity, the average velocity, and the predetermined velocity of the user with each other.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Shen in view of Switzer by integrating the teaching of Taylor.
The motivation would be to provide an accurate and efficient method of finding a user’s location (see Taylor, Paragraphs [0016-0017]).

Claim 2, Shen in view of Switzer, in view of Taylor further teaches:
Determining a predicted time of arrival of the mobile device at the final destination access control (Switzer, Paragraph [0094], The system can predict when a user wants to gain access control based on the user’s historic actions and whether the user is located near the access control.); and 
scheduling the final destination access control to actuate at the predicted time of arrival (Switzer, Paragraph [0094], The system correspondingly gives the user access based on the inferred behavioral intent of the user.).

Claim 3, Shen in view of Switzer, in view of Taylor further teaches:
Actuating the access control at the predicated time of arrival (Switzer, Paragraph [0094], The door is unlocked/opened upon arrival of the user with their respective mobile device.).

Claim 4, Shen in view of Switzer, in view of Taylor further teaches:
Determining a distance between the mobile device and the final destination access control (Switzer, Paragraph [0089], The distance between the mobile device 12 may be determined based on which advertising access control signals are received by the mobile device.  Additionally, if the mobile device 12 moves closer, i.e. within a second distance, of the access control, the system interprets the second distance as intent.); and 
actuating the final destination access control when the distance between the mobile device and the final destination access control is within a selected range (Switzer, Paragraph [0094], The door opens in response to the determination of the user’s intent.).

Claim 5, Shen in view of Switzer, in view of Taylor further teaches:
Determining a distance between the mobile device and the final destination access control (Switzer, Paragraph [0089], The distance between the mobile device 12 may be determined based on which advertising access control signals are received by the mobile device.  Additionally, if the mobile device 12 moves closer, i.e. within a second distance, of the access control, the system interprets the second distance as intent.); and 
actuating the final destination access control at the predicated time of arrival if the distance between the mobile device and the final destination access control is within a selected range (Switzer, Paragraph [0094], The door opens in response to the determination of the user’s intent.).

Claim 6, Shen in view of Switzer, in view of Taylor further teaches:
Determining that the second instance during the second sequence of Bluetooth signal strengths occurs at a chronological point equal to first instance during the first sequence of Bluetooth signal strengths (Shen, Section 1, Paragraph 5, The inertial data and the Wifi data are fused to determine a trajectory of the user.  The system also compensates for paths traversed by the user that do not include U-turns (see Shen, Section 3.2, Paragraph 5).  Thus, as the user traverses the building, e.g. RTTP 4 to RTTP1 to RTTP 3, the signal strengths from AP2 occur at a chronological point equal to the signal strengths from AP1 and AP3, wherein the chronological point is the same time of day and/or day of the week.); and 
confirming that the second sequence of Bluetooth signal strength correlates with the first sequence of Bluetooth signal strengths and that the mobile device is on the first route to the final destination access control (Shen, Section 1, Paragraph 5, The inertial data and the Wifi data are fused to determine a trajectory of the user.  In the example of RTTP4 to RTTP1 to RTTP 3, the signal strengths of each RTTP correlate with each other along the trajectory of the user, and the RTTP 3 and/or RTTP4 may represent the path towards the exit of the building, i.e. the final destination.).

Claim 7, Shen in view of Switzer, in view of Taylor further teaches:
Each of the one or more access controls are configured to advertise a Bluetooth wireless signal and the mobile device is configured to detect the signal strength of the Bluetooth wireless signal (Shen, Section 1, Paragraph 6, As the user’s mobile phone traverses a building, the trend of received signal strength (RSS) from the APs reverses, wherein the signal transmitted by the APs are the advertised wireless signals.).

Claim 10, Shen in view of Switzer, in view of Taylor further teaches:
The final destination access control of the one or more access controls is a predicted final destination access control (Shen, Section 7.2, Paragraph 9, In the modification of Shen to place an AP at an entrance/exit, because the location of the AP is located accordingly, the AP is functionally equivalent to a predicted final destination access control because the resulting crowdsourced trajectories will indicate the respective entrances/exits of all participating user mobile phones.).

Claim 11, Shen teaches:
A computer program product tangibly embodied on a computer readable medium (Shen, Section 1, Paragraph 5, The system is performed by a combination of a mobile client on the users’ mobile phones and a backend service on the cloud.), the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising: 
detecting a first sequence of signal strengths between a mobile device and one or more access controls over a first time period (Shen, Section 1, Paragraphs 5-6, The system analyzes the trend of received signals strength (RSS) from at least one AP, i.e. access control.  A first sequence and a first time ); 
detecting an access request from the mobile device to a destination access control of the one or more access controls on along a first route when the first time period has expired (Shen, Fig. 3, One example of a first route traversed by a user at a first time period is represented by RTTP 4 which covers AP2.  A user may also traverse RTTP 3 and/or 5, for example, which would occur at a different time period from the first time period, and would cause the mobile device to communicate with a different AP1 and/or AP3.);
associating the first sequence of signal strengths over the first time period with the first route to the destination access control (Shen, Section 1, Paragraph 5, The inertial data and the Wifi data are fused to determine a trajectory of the user.  Thus, it would have been obvious to one of ordinary skill in the art for the user to traverse one or more of the RTTPs (see Shen, Fig. 3).  For example, a trajectory of a user traversing a building along RTTP 4 to RTTP 1 to RTTP 3 effectively associates RTTPs 4, 1, and 3 over the user’s trajectory.); 
detecting a second sequence of signal strengths between the mobile device and one or more access controls over a second time period (Shen, Section 1, Paragraphs 5-6, In the same example of Fig. 3, after the user traverses RTTP 4, the user may also then traverse RTTP 1 and/or RTTP 3 which would occur at a timer period other than the first time period.); 
a first walking speed (Shen, Section 3.3: Paragraph 3, The experiments are conducted by walking at various speeds.) of an individual carrying the mobile device at first instance during the first sequence of signal strengths (Shen, Section 1, Paragraphs 4-5, The system tracks inertial motion from sensors located inside the mobile phone of the user which is fused with WiFi scan results, thus the inertial sensors are used simultaneously with the first sequence of signal strengths.); 
a second walking speed (Shen, Section 3.3: Paragraph 3, The experiments are conducted by walking at various speeds.) of an individual carrying the mobile device at second instance during the second sequence of signal strengths (Shen, Section 1, Paragraphs 4-5, The system tracks inertial motion from sensors located inside the mobile phone of the user which is fused with WiFi scan results, thus the inertial sensors are used simultaneously with the second sequence of signal strengths.); and 
determining that the second sequence of signal strengths correlates with the first sequence of signal strengths, and that the mobile device is on the first route to the destination access control during the second time period (Shen, Section 1, Paragraph 5, The inertial data and the Wifi data are fused to determine a trajectory of the user.  In the example of Fig. 3, a user’s trajectory could be, for example, RTTP 4 to RTTP 1 to RTTP 3, as previously explained.  Fig. 9 shows examples of user trajectories on an office floor (see Shen, Section 7.1, Paragraph 2).).
Shen does not specifically teach:
Bluetooth, wherein the one or more access controls are wireless locks;
detecting a first walking speed and a second walking speed; 
determining the second walking speed correlates with the first walking speed; and 
a final destination.
As per the limitation of a final destination, however, it would have been obvious to one of ordinary skill in the art, at the time of filing, for at least one AP to be placed at an entrance/exit of a building, as a matter of engineering choice.  Such a modification would enable the system to track the user’s trajectories from the moment they enter the building (see Shen, Section 7.2, Paragraph 9) and would thus yield predictable results.  Additionally, an AP placed at an entrance/exit of the building would be functionally equivalent to a final destination because the system would thus cease to be able to track the location of the mobile device because of the lack of communications between the user’s mobile device and the APs.  See MPEP 2144.04.

The wireless signal is Bluetooth (Switzer, Paragraph [0052]) wherein the one or more access controls are wireless locks (Switzer, Fig. 1: 16, Paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shen by integrating the system taught by Switzer.
The motivation would be to utilize the Bluetooth Low Energy (BTLE) protocol to conserve battery/energy usage (see Switzer, Paragraph [0003]).
Shen in view of Switzer does not specifically teach:
Detecting a first walking speed and a second walking speed; and
determining the second walking speed correlates with the first walking speed.
Taylor teaches:
Detecting a first walking speed and a second walking speed (Taylor, Paragraphs [0020-0021], The system determines if the user is moving, and utilizes both the current velocity, average velocity, and a predetermined velocity for tracking the movement of the user.  The combination of the user’s current velocity, average velocity, and predetermined velocity of the user establish a first and second walking speed.); and
determining the second walking speed correlates with the first walking speed (Taylor, Paragraphs [0020-0021] and [0024], The system continuously monitors the movement or lack thereof of the user, and correlates the current velocity, the average velocity, and the predetermined velocity of the user with each other.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Shen in view of Switzer by integrating the teaching of Taylor.
The motivation would be to provide an accurate and efficient method of finding a user’s location (see Taylor, Paragraphs [0016-0017]).

Claim 12, Shen in view of Switzer, in view of Taylor further teaches:
Determining a predicted time of arrival of the mobile device at the final destination access control (Switzer, Paragraph [0094], The system can predict when a user wants to gain access control based on the user’s historic actions and whether the user is located near the access control.); and 
scheduling the final destination access control to actuate at the predicted time of arrival (Switzer, Paragraph [0094], The system correspondingly gives the user access based on the inferred behavioral intent of the user.).

Claim 13, Shen in view of Switzer, in view of Taylor further teaches:
The operations further comprise: 
actuating the access control at the predicated time of arrival (Switzer, Paragraph [0094], The door is unlocked/opened upon arrival of the user with their respective mobile device.).

Claim 14, Shen in view of Switzer, in view of Taylor further teaches:
The operations further comprise:
determining a distance between the mobile device and the final destination access control (Switzer, Paragraph [0089], The distance between the mobile device 12 may be determined based on which advertising access control signals are received by the mobile device.  Additionally, if the mobile device 12 moves closer, i.e. within a second distance, of the access control, the system interprets the second distance as intent.); and 
actuating the final destination access control when the distance between the mobile device and the final destination access control is within a selected range (Switzer, Paragraph [0094], The door opens in response to the determination of the user’s intent.).

Claim 15, Shen in view of Switzer, in view of Taylor further teaches:
The operations further comprise: 
determining a distance between the mobile device and the final destination access control (Switzer, Paragraph [0089], The distance between the mobile device 12 may be determined based on which advertising access control signals are received by the mobile device.  Additionally, if the mobile device 12 moves closer, i.e. within a second distance, of the access control, the system interprets the second distance as intent.); and 
actuating the final destination access control at the predicated time of arrival if the distance between the mobile device and the final destination access control is within a selected range (Switzer, Paragraph [0094], The door opens in response to the determination of the user’s intent.).

Claim 16, Shen in view of Switzer, in view of Taylor further teaches:
The operations further comprise: 
determining that the second instance during the second sequence of Bluetooth signal strengths occurs at a chronological point equal to first instance during the first sequence of Bluetooth signal strengths (Shen, Section 1, Paragraph 5, The inertial data and the Wifi data are fused to determine a trajectory of the user.  The system also compensates for paths traversed by the user that do not include U-turns (see Shen, Section 3.2, Paragraph 5).  Thus, as the user traverses the building, e.g. RTTP 4 to RTTP1 to RTTP 3, the signal strengths from AP2 occur at a chronological point equal to the signal strengths from AP1 and AP3, wherein the chronological point is the same time of day and/or day of the week.); and 
confirming that the second sequence of Bluetooth signal strengths correlates with the first sequence of Bluetooth signal strengths and that the mobile device is on the first route to the final destination access control (Shen, Section 1, Paragraph 5, The inertial data and the Wifi data are fused to determine a trajectory of the user.  In the example of RTTP4 to RTTP1 to RTTP 3, the signal strengths of each RTTP correlate with each other along the trajectory of the user, and the RTTP 3 and/or RTTP4 may represent the path towards the exit of the building, i.e. the final destination.).

Claim 17, Shen in view of Switzer, in view of Taylor further teaches:
Each of the one or more access controls are configured to advertise a wireless signal and the mobile device is configured to detect the signal strength of the Bluetooth wireless signal (Shen, Section 1, Paragraph 6, As the user’s mobile phone traverses a building, the trend of received signal strength (RSS) from the APs reverses, wherein the signal transmitted by the APs are the advertised wireless signals.).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (“Walkie-Markie: Indoor Pathway Mapping Made Easy) in view of Switzer (WO2017180454A1), in view of Taylor et al. (U.S. 2016/0192152 A1), in view of Ullah et al. (U.S. 2013/0128755 A1).

Claim 8, Shen in view of Switzer, in view of Taylor does not specifically teach:
The mobile device is configured to advertise a Bluetooth wireless signal and each of the one or more of access controls are configured to detect the signal strength of the Bluetooth wireless signal.
Ullah teaches:
The mobile device is configured to advertise a wireless signal and each of the one or more of access controls are configured to detect the signal strength of the wireless signal (Ullah, Paragraph [0022], The access point performs signal strength detection on a wireless signal comprising the presence ).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shen in view of Switzer, in view of Taylor by integrating the teaching of the access points performing signal strength detection as taught by Ullah.
The motivation would be to help in the step of positioning by allowing the access point to detect signal strength (see Ullah, Paragraph [0228]).

Claim 18, Shen in view of Switzer, in view of Taylor does not specifically teach:
The mobile device is configured to advertise a wireless signal and each of the one or more of access controls are configured to detect the signal strength of the Bluetooth wireless signal.
Ullah teaches:
The mobile device is configured to advertise a wireless signal and each of the one or more of access controls are configured to detect the signal strength of the wireless signal (Ullah, Paragraph [0022], The access point performs signal strength detection on a wireless signal comprising the presence of data packets.  The transmission of the signals to the access point is equivalent to advertising of the signals.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shen in view of Switzer, in view of Taylor by integrating the teaching of the access points performing signal strength detection as taught by Ullah.
The motivation would be to help in the step of positioning by allowing the access point to detect signal strength (see Ullah, Paragraph [0228]).

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.